Citation Nr: 0828595	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
right epididymitis.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1988 until 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA) that established a 20 percent 
disability rating for the veteran's right epididymitis.  The 
veteran subsequently filed a notice of disagreement objecting 
to the amount of this rating.

In December 2006, the veteran was awarded a 30 percent 
disability evaluation for major depressive disorder secondary 
to his service-connected right epididymitis.  He was also 
awarded special monthly compensation under 38 U.S.C. 
§ 1114(k) in April 2002 for loss of use of a creative organ 
incurred as a result of his service-connected right 
epididymitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representatives have contended that the veteran 
should be granted a separate rating for neurologic impairment 
associated with the right epididymitis.  VA outpatient 
treatment record show that the veteran has reported pain 
radiating from the site of the epididymitis to the thigh and 
has frequently complained of pain in the area of the 
epididymitis.  On one occasion he was noted to have 
"neuritic" scrotal pain.  The veteran has not been afforded 
an examination to evaluate the extent of any neurologic 
disability associated with the epididymitis.  Such an 
examination is needed to evaluate the service connected 
disability.

The veteran has contended that his disability prevents him 
from working.  In June 2006, he contended that he should 
receive a 100 percent rating based on the combination of 
depression and epididymitis.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2001) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  A claim for TDIU is not 
inextricably intertwined with a claim for increased rating.  
Parker v. Brown, 7 Vet. App. 116 (1994).  The Court has, 
however, limited the ability of the Board to consider whether 
a claim for increase should be referred for consideration of 
an extraschedular rating, when a claim for TDIU has been 
raised but unadjudicated.  See Cox v. Nicholson, 20 Vet. App. 
563 (2007).  Given these considerations, the claim for TDIU 
should be adjudicated in conjunction with the increased 
rating claim.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has not been specifically advised that he should 
substantiate the claim with evidence of its effects on daily 
life.  He has also not been advised that some of the rating 
criteria require specific findings to establish an increased 
rating.

The appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
(AOJ) should send the veteran a letter 
advising him that he should substantiate 
his claim for increase with evidence of 
the effects of his disability on daily 
activities.  The letter should also 
include the criteria contemplated by 
Diagnostic Code 7525,

2.  The veteran should be afforded a 
neurologic examination to evaluate the 
extent of any neurologic disability 
associated with right epididymitis.  The 
examiner should review the claims folder.  
All indicated diagnostic studies should 
be conducted.  The examiner should opine 
as to whether there is any neurologic 
disability associated with the right 
epididymitis.  The examiner should 
identify the nerves involved and express 
an opinion as to the severity of any 
neurologic disability and the impact of 
the epididymitis on the veteran's ability 
to work.  

3.  The AOJ should adjudicate the claim 
for TDIU.  The Board will further 
consider this issue only if an appeal is 
perfected by submission of a sufficient 
substantive appeal following issuance of 
a statement of the case in response to a 
notice of disagreement.

4.  If any claim on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





